Title: From John Adams to John Quincy Adams, 29 January 1818
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Jan. 29. 1818

This will be presented to you by Mr Holley whom you know and whom I pray you to receive with Civility; because he is one of the few in whom I delight. I love him because he is, as Dr Holmes calls him “a phylosophical divine.” I do not much affect any unphylosophical Divines though I candidly tolerate them all and esteem Some.
I am told there will be complaints against Henry Warren as Collector at Plymouth. Of these I know nothing. I hope, none are well founded. I hope Warren will be continued, and certainly will not do or Say any thing against him. But if any thing Should appear, of which I know nothing, to render his removal indispensible I am desired to mention to you Major William Hamet of Plymouth who married a Niece of Mrs Judge Cushing and is every Way well qualified for the Office, and is much esteemed and respected in Plymouth. Mr Sampson the Representative is Supposed to aim at the Appointment, and probably other Candidates will appear. I know nothing of their Pretensions and desire to be considered merely as nominating a Person that his Character may be considered and weighed with the rest.
The Regents Splendid Proclamation of Neutrality between the Patriots and Antipatriots of Spanish America made me Laugh. I dare Say his Ministers would rejoice in their hearts if the Officers would go and Succed. Not one would be punished any more than La Fayette was. On the contrary be rewarded with Glory and Promotion
The Same Ministers, I doubt not would be glad if they could dupe Mr Monroe Secretly or openly to cooperate with them to Sell the Patriots up, as Mr Pitt attempted to dupe me, & as he did dupe poor Col. Smith to his ruin. But the Old Fowls are too old to be decoyed by Flutterers and Such Netts.
Tell Louisa I love her, better and better / every week. All Well, Your affectionate / Father
John Adams